Citation Nr: 0700326	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  01-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June and November 2004 rating decisions by which the RO 
denied the veteran's claim.  

The Board remanded this matter to the RO in July 2005 in 
order that a hearing before a Veterans Law Judge (VLJ) be 
scheduled.  In June 2006, the veteran testified at a hearing 
before the undersigned at the RO.  

In October 2006, the veteran waived initial RO consideration 
of evidence submitted after the issuance of the last 
supplemental statement of the case in February 2006.


FINDING OF FACT

The record does not provide credible supporting evidence to 
verify the occurrence of the veteran's claimed PTSD-inducing 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional requirements with respect to 
VA's VCAA notification.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that the notice requirements 
of section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In addition, the Court has held that under the notice 
provisions of VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004),

In this case, in April 2004, January 2005, and August 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The content of the initial VCAA notice provided to the 
veteran in this case may not have been sufficient to comply 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) under Dingess/Hartman.  The Board finds, however, 
that any such deficiency is harmless error and does not 
result in prejudice to the veteran.  For example, element 
(1), veteran status, has been clearly established and is not 
at issue in this case.  As explained above, the veteran has 
received appropriate notice as to elements (2) and (3).  With 
respect to elements (4) and (5), degree of disability and 
effective date, the Board finds that such matters are 
rendered moot in light of the Board's decision below.  The 
benefit sought herein is denied, and no disability rating or 
effective date will be assigned.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that a final decision on the appeal at this time would 
not be prejudicial to the veteran based on the notification 
he has received.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records.  The record also contains VA 
and private treatment records, lay statements, written 
statements of the veteran, and employment records.  The 
record does not contain records from the American Red Cross 
and from the veteran's representative in Congress while the 
veteran was in service.  These are not records from a Federal 
agency, and VA is only responsible for obtaining records in 
the custody of the Federal agency.  38 C.F.R. § 3.159(c)(2).  

In the case of records not in the custody of the Federal 
government, VA must make reasonable efforts to secure them.  
38 C.F.R. § 3.159(c)(1).  VA's duty to assist in obtaining 
such records agency is only triggered when the claimant 
provides sufficient information to identify and locate the 
records, including the person, company, agency, or other 
custodian holding the records as well as the approximately 
time frame covered by the records.  38 C.F.R. 
§ 3.159(c)(1)(i).  The veteran has provided no specifics as 
to the location and dates of these records.  Thus, VA has no 
obligation to make efforts to acquire these records.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Normally, under VCAA, VA 
is required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  Id.  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed PTSD to any incident in service, a medical 
opinion regarding whether the veteran's PTSD is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance both 
for and against the claim, and the benefit of the doubt rule 
is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As pertinent to this claim, service connection for PTSD 
requires medical evidence diagnosing the disorder in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

Special consideration must be given to claims for PTSD based 
on personal assault.  Patton v. West, 12 Vet. App. 272 
(1999).  In particular, the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
are considered substantive rules that are the equivalent of 
VA regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, 
in cases of personal assault, development of alternate 
sources for information is critical.  

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14, which recognize that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  

Factual Background 

The veteran's DD Form 214 shows that he was honorably 
separated from active service.  His last duty assignment was 
in Hanau, (West) Germany.  He had a total of 2 years of 7 
months of foreign service listed on the DD-214, listed as 
being from May 1969 to December 1971 in Germany, out of total 
active service of 3 years, 3 months and 16 days.  He was 
shown to have been transferred to the Army Reserve at Ft. 
Devens, Massachusetts.  

The service personnel records indicate that the veteran was 
stationed in Germany from June 1969 to 1972 (month 
illegible).  In October 1970, he is shown to have completed 
training in regard to drug abuse.  The veteran was retained 
in service beyond his normal discharge date for the 
convenience of the government.  The reasons for such 
retention were not recorded.  The service personnel records 
are silent as to any assignment to Ft. Devens, Massachusetts 
or any compassionate reassignment at any time during service.  
The last notation for principal duties, prior to transfer to 
the Army Reserve in 1973, was in October 1970 as a gunner 
with the artillery battalion in Europe to which he had been 
assigned since June 1969.  

On examination at entry into service, no psychiatric problems 
were noted.  Indeed, the veteran's "PULHES" or physical 
profile was all 1's, indicating a high level of medical 
fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 
514 (1991) (explaining the military medical profile system).  
Subsequent service medical records contain no complaints or 
findings of a psychiatric nature or any reference to 
behavioral changes.

The earliest post-service medical evidence in the claims file 
is a VA medical examination report dated in October 1974.  
The veteran complained of back problems but did not mention 
any psychiatric concerns.  The VA examiner commented on all 
bodily systems but made no psychiatric diagnoses.  

It appears that the veteran first sought VA mental or 
behavioral health treatment in 2003 when he said that his 
mental problems stemmed, at least in great part, from 
experiences in the Army while stationed in Germany.  For 
instance, in October 2003, the veteran alleged that he was 
subjected to unwanted sexual advances by a roommate for a 
period of two years; he said, however, that he was not 
sexually assaulted.  He denied having ever used illicit 
substances.  In November 2003, he indicated that he was under 
constant threat in service.  He discussed a terrifying 
environment of mistrust and persecution, being surrounded by 
drug abuse.  He recounted that a supervisor persistently 
threatened him and his peers.  For three weeks in April 2005, 
the veteran participated in a VA PTSD Day Hospital Program.  
Various diagnoses were provided over the course of the 
veteran's mental health treatment to include major depressive 
disorder, dysthymia, and PTSD.  A September 2003 VA progress 
note indicated that the veteran's PTSD was related to service 
in Germany.  

In a statement dated in July 2004, the veteran recounted that 
soon after arriving in Germany, he returned to his room to 
find several people smoking marijuana.  Some were seated on 
his bed.  The veteran lodged a complaint, and the staff 
sergeant permitted the veteran to stay in his office for the 
night.  According to the veteran, the staff sergeant 
suggested that he carry a knife, as there were a few 
instances in which white soldiers were attacked by black 
soldiers.  As a result of the warning, the veteran stayed on 
base and left his room when the "potheads" appeared.  The 
veteran also asserted that he avoided the mess hall because 
that is where he heard that most of the racial tension 
occurred.  On one occasion, he witnessed a group of "black 
guys" beating up a "white guy."  When he tried to help, he 
was told that if he did not stop, he would also be beaten.  
Several days later, the same "black guys" told the veteran 
to "watch his 'honky ass.'"  On another occasion, the 
veteran awoke to the smell of marijuana and could not move.  
He suspected that he had been drugged, as the "potheads" 
asked him if he had had a nice trip.  Following that 
incident, the veteran slept in a truck.  On an occasion that 
he did sleep in the room, however, a group of "black guys" 
beat up one of his bunk mates.  The veteran complained that 
he was not allowed to return home for his grandmother's 
funeral.  Another claimed stressor was an occasion during 
which a black soldier tried to start a fight with him, which 
was broken up by some others.  

In an April 2005 statement received with his substantive 
appeal, the veteran said that he had been assigned to Ft. 
Devens, Massachusetts and worked as a clerk pending a 
compassionate reassignment, which was denied.  Since he had 
less than a year left to serve, he received an early out from 
Ft. Devens rather than being forced to return to Germany 
after the reassignment was denied.  He stated that he had 
written the Red Cross and his congressman about the horrific 
situation in Germany.  He said that his military pay was not 
forwarded to Ft. Devens.  

In a June 2006 statement, the veteran indicated that white 
personnel were requesting reassignments, even to Vietnam, 
because of the racial tension in Germany where he said that 
whites were beaten, stabbed, and robbed.  

At his June 2006 travel Board hearing, the veteran testified 
that he could not sleep in his room in service because others 
smoked hashish and marijuana in the room.  He spoke of racial 
tension and indicated that he was told to pair up with 
someone as a result.  According to the veteran, once, very 
late, a black soldier kicked his bunk and said, "What's your 
problem, honky?"  He spoke of another instance where a 
bunkmate was attacked and taken to the hospital for 
treatment.  On a different occasion, he was told of a white 
person who was thrown out of a second story window.  He 
recounted an incident in which he was robbed of 25 cents at 
knifepoint.  Then the veteran described seeking a 
compassionate reassignment and being stationed at Ft. Devens 
after his leave in lieu of returning to Germany.  

In an April 2004 statement, the veteran's former wife 
described the veteran's mental state.  She was married to the 
veteran for twelve years beginning in 1988.  As such, she did 
not discuss the veteran's period of service.

In a June 2006 statement, received the following month, a 
service friend of the veteran stated that he was stationed in 
Germany with an engineer unit about the same time as the 
veteran.  He said that in that period of time it "was a race 
war" with racial tension Germany between black soldiers and 
everybody else.  

In a September 2006 letter, the veteran's brother indicated 
that the veteran feared for his safety in Germany due to 
racial tension and prevalent drug abuse.  The veteran's 
brother asserted that the veteran did not report any 
incidents due to fear of recrimination.  The veteran's 
brother asserted that he accompanied the veteran to the local 
congressman's office to request a compassionate reassignment 
while the veteran was home on leave and spoke with an aide to 
the congressman.  The veteran's brother stated that, as far 
as he knew, the veteran was reassigned to Ft. Devens for the 
remainder of his enlistment.  

Discussion

The appeal for service connection for PTSD in this case 
hinges on stressor verification.  Although the record does 
contain a diagnosis of PTSD that is related to the veteran's 
service in Germany, the claimed stressors are unverified and 
the Board finds no particular service-related event capable 
of verification.  Because the veteran did not serve in combat 
and the claimed stressors are not combat related, such 
stressors must be independently verified in order to consider 
whether they would medically support a PTSD diagnosis in 
accordance with DSM-IV.  for service connection for PTSD to 
be granted.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304; 
Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  In 
this case, they are not, and the veteran's testimony and 
other written submissions are insufficient to establish the 
alleged stressors.  Doran, 6 Vet. App. At 289.  Because the 
stressors are not verified, service connection for PTSD must 
be denied.  38 C.F.R. §§ 3.303, 3.304.

The Board has considered the holding in Patton involving a 
personal assault.  The veteran reported unwanted sexual 
advances to VA health professionals, but he did not mention 
such a history in written statements or his hearing 
testimony.  He recounted one fight that was quickly broken up 
and one incident of a threat when he tried to help a fellow 
soldier that had just been attacked.  He also said that he 
had been drugged.  The rest of the veteran's complaints 
involve conditions generally as opposed to specific, 
verifiable incidents.  Essentially, the veteran has described 
an atmosphere of racial tension and drug use while assigned 
to Germany.  Assuming, for the sake of discussion, that there 
was racial tension among servicemen, such an environment, in 
the Board's view, was not tantamount to a personal assault.  
As well, drug abuse by others would not amount to a personal 
assault on the veteran.  

In any event, the Board has reviewed the medical and 
personnel records from service with a view toward behavioral 
changes or other evidence that might suggest the occurrence 
of stressor-related events.  The records confirm that the 
veteran separated from active service at Ft. Devens, but he 
had already served well over two years in Germany and the 
circumstances surrounding his final months in service are 
simply not recorded in the service records.  In any event, it 
appears from the veteran's statements that the request for 
compassionate reassignment was denied and the recollections 
of such a request for reassignment, in the Board's judgment, 
do not offer credible supporting evidence to corroborate a 
PTSD stressor .  Further, although the veteran stated that he 
received an early out from service without further overseas 
duty, the personnel records show that he was retained beyond 
his normal discharge date for the convenience of the 
government.  In either case, the records do not corroborate 
an event linked to PTSD.  

Regarding the fight, the drugging incident, and the specific 
threat of violence if he assisted an injured friend, there 
are no alternative sources of evidence or means of 
verification for such unreported events.  The service medical 
records and service personnel records reflect no changes in 
behavior, demotions, police reports, close-in-time post-
service medical records reflecting abnormal behavior, or any 
contemporaneous written statements by the veteran or others 
that offers credible supporting evidence that a stressor 
occurred.  

Again, because there is no independent evidence in 
corroboration of the veteran's alleged PTSD-inducing 
stressors, service connection for PTSD is not supported and 
must be denied.  38 C.F.R. §§ 3.303, 3.304.  The stressors 
reported by the veteran are essentially unverifiable.  
Without specifics such as names and dates, an attempt at 
verification would be futile and, as previously, explained, 
VA has no duty to act when such action would serve no useful 
purpose.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


